—Order of disposi*373tian, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about August 10, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted criminal possession of a weapon in the second degree, unlawful possession of weapons by a person under sixteen and attempted unlawful possession of weapons by a person under sixteen, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record. Concur—Sullivan, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.